1    JOHN P. COOLEY, Senior Deputy (SBN 162955)
     JEFFREY P. MICHALOWSKI, Senior Deputy (SBN 248073)
2    Office of County Counsel, County of San Diego
     1600 Pacific Highway, Room 355
3    San Diego, California 92101-2469
     Telephone: (619) 531- 4892; Fax: (619) 531-6005
4    E-mail: john.cooley@sdcounty.ca.gov
5    Attorneys for COUNTY OF SAN DIEGO (erroneously sued under the additional name
     “Board of Supervisors of the County of San Diego”)
6
7
8                      IN THE UNITED STATES DISTRICT COURT
9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11   SOUTHERN CALIFORNIA RENTAL       )           No. 21-cv-0912-L-DEB
     HOUSING ASSOCIATION,             )
12                                    )           AMENDED NOTICE OF MOTION AND
                    Plaintiff,        )           MOTION TO DISMISS PLAINTIFF’S
13                                    )           COMPLAINT [FRCP 12(b)(6)]
        v.                            )
14                                    )           NO ORAL ARGUMENT
     COUNTY OF SAN DIEGO, BOARD OF )
15   SUPERVISORS OF THE COUNTY OF )               Date:               July 19, 2021
     SAN DIEGO, and DOES 1 through 20 )           Time:               10:00 a.m.
16   inclusive,                       )           Judge:              M. James Lorenz
                                      )           Dept.:              5B
17                  Defendants.       )           Magistrate Judge:   Daniel E. Butcher
                                      )
18                                    )           Action Filed: May 13, 2021
                                      )
19
20
21         TO PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:
22         AMENDED NOTICE IS HEREBY GIVEN that on July 19, 2021 at 10:00 a.m.,
23   Defendant County of San Diego (erroneously sued under the additional name “Board of
24   Supervisors of the County of San Diego”) will and hereby does move the Court, located
25   at 221 West Broadway, San Diego, in Department 5B before the Honorable M. James
26   Lorenz, for an order dismissing the Complaint. There will be no oral argument on the
27   motion.
28   ///
                                                                                   21cv0912
1          This motion is brought pursuant to Federal Rule of Civil Procedure 12(b)(6) on the
2    grounds that the Complaint, and all causes of action contained therein, fails to state a
3    claim upon which relief can be granted.
4          This motion is based on this Notice of Motion and Motion, the Memorandum of
5    Points and Authorities filed herewith, the Declaration of John P. Cooley, the Request for
6    Judicial Notice, the pleadings and papers on file herein and upon such other matters as
7    may be presented to the Court at the time of the hearing.
8
9    DATED: July 6, 2021              Office of County Counsel
10                                    By    s/John P. Cooley
                                          JOHN P. COOLEY, Senior Deputy
11                                    Attorneys for COUNTY OF SAN DIEGO
                                      E-mail: john.cooley@sdcounty.ca.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
                                                                                        21cv0912
